Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 08/24/2022 for application number 17/147,929. 

Response to Amendments
3.	The Amendment filed 08/24/2022 has been entered. Claims 1-12, 14-16, and 18-20 have been amended. Claims 23-26 have been added. Claims 1-26 remain pending in the application. 

Response to Arguments
4.	Argument 1, Applicant argues that Giannotti does not disclose, or even suggest, each and every element of claims 1 and 11.
5.	Responding to Argument 1, the argument is moot since this is a newly presented limitation, thus changes the scope of the claim. However, a newly found reference, Fang, is applied.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
The recitation of “while an orientation of the electronic device is maintained in a vertical orientation, displaying, on the display, a multi window split into a first window and a second window such that a first application being executed is displayed on the first window and a second application being executed is displayed on the second window; while the multi window split into the first window and the second window is displayed, identifying the orientation of the electronic device being changed from the vertical orientation to a horizontal orientation; while the multi window split into the first window and the second window is displayed, changing a layout of the first application from a first layout to a second layout, based on the changing of the orientation of the electronic device; while the multi window split into the first window and the second window is displayed and the orientation of the electronic device is maintained in the horizontal orientation, changing a size of the first window and the second window, based on a touch input on the display; and while the multi window split into the first window and the second window is displayed and the orientation of the electronic device is maintained in the horizontal orientation, changing the layout of the first application from the second layout to the first layout, based on the changing of the size of the first window relative to the size of the second window, wherein the first layout is a portrait layout having a first user interface with a first number of user selectable inputs, and the second layout is a landscape layout having a second user interface with a second number of user selectable inputs, the first user interface being different than the second user interface and the first number being different than the second number” within claim 23 appears to constitute new matter. In particular, the Examiner was unable to find, any support for the recitation. As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims.
The recitation of “while an orientation of the electronic device is maintained in a vertical orientation, displaying, on the display, a multi window split into a first window and a second window such that a first application being executed is displayed on the first window and a second application being executed is displayed on the second window; while the multi window split into the first window and the second window is displayed, identifying the orientation of the electronic device being changed from the vertical orientation to a horizontal orientation; while the multi window split into the first window and the second window is displayed, changing a layout of the first application from a first layout to a second layout, based on the changing of the orientation of the electronic device; while the multi window split into the first window and the second window is displayed and the orientation of the electronic device is maintained in the horizontal orientation, changing a size of the first window and the second window, based on a touch input on the display; and while the multi window split into the first window and the second window is displayed and the orientation of the electronic device is maintained in the horizontal orientation, changing the layout of the first application from the second layout to the first layout, based on the changing of the size of the first window relative to the size of the second window, wherein the first layout is a portrait layout having a first user interface with a first number of user selectable inputs, and the second layout is a landscape layout having a second user interface with a second number of user selectable inputs, the first user interface being different than the second user interface and the first number being different than the second number” within claim 23 appears to constitute new matter. In particular, the Examiner was unable to find, any support for the recitation. As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims.
Claims 24-26 incorporate the deficiencies of independent claim 23, through dependency, and are also rejected.

Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 5-8, 10-13, 16-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Giannotti et al. (U.S. Patent Application Pub. No. US 20180321843 A1) in view of Fang et al. (U.S. Patent Application Pub. No. US 20160103793 A1).

	Claim 1: Giannotti teaches an electronic device comprising: 
a display (i.e. a display screen; para. [0022]); 
at least one sensor (i.e. touch sensor; para. [0022]); 
a processor (i.e. processor; para. [0022]); and 
a memory (i.e. memory; para. [0022]) storing instructions which, when executed by the processor, cause the electronic device to perform operations comprising (i.e. A non-volatile storage device 208 may be included in in-vehicle computing system 200 to store data such as instructions executable by processors 214 and 220 in non-volatile form; para. [0031]): 
displaying, on the display, a multi window split into a first window and a second window such that a first application screen of a first application being executed is displayed on the first window and a second application screen of a second application being executed is displayed on the second window (i.e. layouts of application interfaces within a user interface 500 are illustrated in FIG. 5. The applications represented include navigation, media, and phone applications, but it is to be understood that any suitable application may be presented via the illustrated application interfaces. In layout A of FIG. 5, the navigation application interface is shown as occupying 6×4 grid cells (e.g., 6 cells wide by 4 cells high—the aspect ratios described herein will be presented in the form of width x height), the media application interface is shown as occupying 1×3 cells, and the phone application interface is shown as occupying 1×1 cell. Layouts B, C, and D of FIG. 5 show other, non-exhaustive, example layouts of application interfaces; para. [0054]); 
while the multi window split into the first window and the second window is displayed, changing a size of the first window and the second window, based on a touch input on the display (i.e. when resizing the application interfaces, a user may drag resize control 502 in any direction to change the sizes of each displayed application interface in a coordinated manner. For example, dragging the resize control 502 to the left in the illustrated example may cause the width of the media and phone application interfaces to each be increased by the same amount, while subsequently decreasing the width of the navigation application by the amount that the media and phone application interfaces were increased; para. [0057]); and 
while the multi window split into the first window and the second window is displayed, changing a layout of the first application screen from one of a first layout or a second layout to the other of the first layout or the second layout and reducing or increasing an extent of the second application screen able to be viewed (i.e. layouts of application interfaces within a user interface 500 are illustrated in FIG. 5. The applications represented include navigation, media, and phone applications, but it is to be understood that any suitable application may be presented via the illustrated application interfaces. In layout A of FIG. 5, the navigation application interface is shown as occupying 6×4 grid cells (e.g., 6 cells wide by 4 cells high—the aspect ratios described herein will be presented in the form of width x height), the media application interface is shown as occupying 1×3 cells, and the phone application interface is shown as occupying 1×1 cell. Layouts B, C, and D of FIG. 5 show other, non-exhaustive, example layouts of application interfaces; para. [0054]), based on the changing of the size of the first window relative to the size of the second window while an orientation of the electronic device is maintained (i.e. The 1×2 cell versions of the media application interface 602b and the phone application interface 602c show significantly less content than the larger versions of FIGS. 6A and 6B. For example, the media application interface shows only a thumbnail graphic representing content being played/queued to play/paused and a single user interface control (e.g., a next track/album/station control). The phone application interface shows only an avatar and name for a last-contacted (or favorite) contact individual and a user interface element to redial that contact individual; para. [0063]), 
wherein the first layout of the first application screen is a landscape layout having a first user interface with a first number of user selectable inputs (i.e. The expanded version of the phone application interface 602c is adjusted to display additional information, such as a time at which calls were received/made in a recent calls list, text to accompany icons for the user interface panel, and additional selectable options in the user interface panel (e.g., a dial pad and a settings option); para. [0062]), and the second layout of the first application screen is a portrait layout having a second user interface with a second number of user selectable inputs, the first user interface being different than the second user interface and the first number being different than the second number, wherein the layout of the second application screen has a user interface with a number of user selectable inputs (i.e. The 1×2 cell versions of the media application interface 602b and the phone application interface 602c show significantly less content than the larger versions of FIGS. 6A and 6B. For example, the media application interface shows only a thumbnail graphic representing content being played/queued to play/paused and a single user interface control (e.g., a next track/album/station control). The phone application interface shows only an avatar and name for a last-contacted (or favorite) contact individual and a user interface element to redial that contact individual; para. [0063]).
Giannotti does not explicitly teach reducing or increasing an extent of the second application screen able to be viewed while maintaining a layout of the second application screen.
However, Fang teaches while the multi window split into the first window and the second window is displayed, changing a layout of the first application screen from one of a first layout or a second layout to the other of the first layout or the second layout and reducing or increasing an extent of the second application screen able to be viewed while maintaining a layout of the second application screen (i.e. fig. 10, input to alter respective sizes of the first application tab and the second application tab is received via the joint divider. The input received may include any suitable type of input, such as directional input received via a cursor movement, touch input, or arrow keys. Continuing the ongoing example, input 1012 is received via joint divider 1010 to resize application tabs 1004 and 1006. Here assume that input 1012 is touch input received via a touchscreen, which enables a user to resize the application tabs by dragging joint divider 1010 in a horizontal direction; para. [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Giannotti to include the feature of Fang. One would have been motivated to make this modification because it enables grouping, sizing, and/or positioning of heterogeneous application tabs to provide an optimized layout of application content.

Claim 5: Giannotti and Fang teach the electronic device of claim 1. Giannotti further teaches wherein the first application is configured to change the layout of the first application screen based on an orientation of the display being changed or a size of at least one window of the multi window being changed (i.e. FIG. 6, the user interface layout 600b is changed from layout 600a of FIG. 6A in that the size of the navigation and media application interfaces are reduced, while the size of the phone application interface is increased (due to the movement of resize control 604); para. [0062]).

Claim 6: Giannotti and Fang teach the electronic device of claim 1. Giannotti further teaches wherein the instructions stored in the memory executed by the processor cause the electronic device to perform operations comprising:- 42 -0203-1935-1 (YPF201508-0017/US-div) determining whether to change a layout of the first application screen based on configuration information of the first application (i.e. In order to ensure that material displayed in each application interface remains undistorted, the user interface may be divided into a grid layout, as illustrated in FIG. 4. The grid 400 illustrated in FIG. 4 may represent a portion of a user interface (e.g., user interface 300 of FIG. 3) that is dedicated to the display of application interfaces. Each application interface of the user interface may occupy a particular number of cells 402 of grid 400. The number/quantity, size/aspect ratio, and/or shape of cells of a grid for a user interface may be based on the size, resolution, and/or other parameter of the display device presenting the user interface and/or on the applications being displayed by the display device; para. [0053]).

Claim 7: Giannotti and Fang teach the electronic device of claim 1. Giannotti further teaches wherein the first layout of the first application screen includes more keys (i.e. The expanded version of the phone application interface 602c is adjusted to display additional information, such as a time at which calls were received/made in a recent calls list, text to accompany icons for the user interface panel, and additional selectable options in the user interface panel (e.g., a dial pad and a settings option); para. [0062]) than the second layout of the first application (i.e. The 1×2 cell versions of the media application interface 602b and the phone application interface 602c show significantly less content than the larger versions of FIGS. 6A and 6B. For example, the media application interface shows only a thumbnail graphic representing content being played/queued to play/paused and a single user interface control (e.g., a next track/album/station control). The phone application interface shows only an avatar and name for a last-contacted (or favorite) contact individual and a user interface element to redial that contact individual; para. [0063]).

Claim 8: Giannotti and Fang teach the electronic device of claim 1. Giannotti further teaches wherein the second application screen is partially displayed in the second window when the size of the second window decreases (i.e. fig. FIG. 6D shows a user interface 600d including an expanded media application interface presentation, in which the navigation application interface 602a is reduced to its minimum size (e.g., 2×4), the phone application interface 602c is presented in a small size (e.g., 5×1), and the media application interface 602b is presented in its maximum size (e.g., 5×3); para. [0064]).

Claim 10: Giannotti and Fang teach the electronic device of claim 1. Giannotti further teaches wherein the changing of the layout of the first application screen from the one of the first layout or the second layout to the other of the first layout or the second layout occurs while an orientation of the display stays the same (i.e. The 1×2 cell versions of the media application interface 602b and the phone application interface 602c show significantly less content than the larger versions of FIGS. 6A and 6B. For example, the media application interface shows only a thumbnail graphic representing content being played/queued to play/paused and a single user interface control (e.g., a next track/album/station control). The phone application interface shows only an avatar and name for a last-contacted (or favorite) contact individual and a user interface element to redial that contact individual; para. [0063]).

Claim 11: Giannotti teaches an electronic device comprising: 
4Appl. No.: 17/147,929a display (i.e. a display screen; para. [0022]); 
a processor (i.e. processor; para. [0022]); and 
a memory (i.e. memory; para. [0022]) storing instructions which, when executed by the processor, cause the electronic device to perform operations comprising (i.e. A non-volatile storage device 208 may be included in in-vehicle computing system 200 to store data such as instructions executable by processors 214 and 220 in non-volatile form; para. [0031]): 
displaying, on the display, a first window for displaying a first application screen of a first application being executed and a second window for displaying a second application screen of a second application being executed, adjacent to each other (i.e. layouts of application interfaces within a user interface 500 are illustrated in FIG. 5. The applications represented include navigation, media, and phone applications, but it is to be understood that any suitable application may be presented via the illustrated application interfaces. In layout A of FIG. 5, the navigation application interface is shown as occupying 6×4 grid cells (e.g., 6 cells wide by 4 cells high—the aspect ratios described herein will be presented in the form of width x height), the media application interface is shown as occupying 1×3 cells, and the phone application interface is shown as occupying 1×1 cell. Layouts B, C, and D of FIG. 5 show other, non-exhaustive, example layouts of application interfaces; para. [0054]); and 
based on a touch input on the display received while the first window and the second window are displayed adjacent to each other (i.e. when resizing the application interfaces, a user may drag resize control 502 in any direction to change the sizes of each displayed application interface in a coordinated manner. For example, dragging the resize control 502 to the left in the illustrated example may cause the width of the media and phone application interfaces to each be increased by the same amount, while subsequently decreasing the width of the navigation application by the amount that the media and phone application interfaces were increased; para. [0057]): 
changing a size of the first window (i.e. when resizing the application interfaces, a user may drag resize control 502 in any direction to change the sizes of each displayed application interface in a coordinated manner. For example, dragging the resize control 502 to the left in the illustrated example may cause the width of the media and phone application interfaces to each be increased by the same amount, while subsequently decreasing the width of the navigation application by the amount that the media and phone application interfaces were increased; para. [0057]), 
changing a size of the second window according to the changing of the size of the first window (i.e. when resizing the application interfaces, a user may drag resize control 502 in any direction to change the sizes of each displayed application interface in a coordinated manner. For example, dragging the resize control 502 to the left in the illustrated example may cause the width of the media and phone application interfaces to each be increased by the same amount, while subsequently decreasing the width of the navigation application by the amount that the media and phone application interfaces were increased; para. [0057]), and 
changing a layout of the first application screen displayed in the first window from one of a first layout or a second layout to the other of the first layout or the second layout and reducing or increasing an extent of the second application screen able to be viewed, according to the changing of the size of the first window (i.e. layouts of application interfaces within a user interface 500 are illustrated in FIG. 5. The applications represented include navigation, media, and phone applications, but it is to be understood that any suitable application may be presented via the illustrated application interfaces. In layout A of FIG. 5, the navigation application interface is shown as occupying 6×4 grid cells (e.g., 6 cells wide by 4 cells high—the aspect ratios described herein will be presented in the form of width x height), the media application interface is shown as occupying 1×3 cells, and the phone application interface is shown as occupying 1×1 cell. Layouts B, C, and D of FIG. 5 show other, non-exhaustive, example layouts of application interfaces; para. [0054]) while an orientation of the electronic device is maintained (i.e. The 1×2 cell versions of the media application interface 602b and the phone application interface 602c show significantly less content than the larger versions of FIGS. 6A and 6B. For example, the media application interface shows only a thumbnail graphic representing content being played/queued to play/paused and a single user interface control (e.g., a next track/album/station control). The phone application interface shows only an avatar and name for a last-contacted (or favorite) contact individual and a user interface element to redial that contact individual; para. [0063]), 
wherein the first layout of the first application screen has a first user interface (UI) with a first number of selectable UI items (i.e. The expanded version of the phone application interface 602c is adjusted to display additional information, such as a time at which calls were received/made in a recent calls list, text to accompany icons for the user interface panel, and additional selectable options in the user interface panel (e.g., a dial pad and a settings option); para. [0062]), and the second layout of the first application screen has a second UI with a second number of selectable UI items, the first UI being different than the second UI and the first number being different than the second number, and wherein the layout of the second application screen has a user interface with a number of user selectable inputs (i.e. The 1×2 cell versions of the media application interface 602b and the phone application interface 602c show significantly less content than the larger versions of FIGS. 6A and 6B. For example, the media application interface shows only a thumbnail graphic representing content being played/queued to play/paused and a single user interface control (e.g., a next track/album/station control). The phone application interface shows only an avatar and name for a last-contacted (or favorite) contact individual and a user interface element to redial that contact individual; para. [0063]).
Giannotti does not explicitly teach reducing or increasing an extent of the second application screen able to be viewed while maintaining a layout of the second application screen.
However, Fang teaches changing a layout of the first application screen from one of a first layout or a second layout to the other of the first layout or the second layout and reducing or increasing an extent of the second application screen able to be viewed while maintaining a layout of the second application screen (i.e. fig. 10, input to alter respective sizes of the first application tab and the second application tab is received via the joint divider. The input received may include any suitable type of input, such as directional input received via a cursor movement, touch input, or arrow keys. Continuing the ongoing example, input 1012 is received via joint divider 1010 to resize application tabs 1004 and 1006. Here assume that input 1012 is touch input received via a touchscreen, which enables a user to resize the application tabs by dragging joint divider 1010 in a horizontal direction; para. [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Giannotti to include the feature of Fang. One would have been motivated to make this modification because it enables grouping, sizing, and/or positioning of heterogeneous application tabs to provide an optimized layout of application content.

Claim 12: Giannotti and Fang teach the electronic device of claim 11. Giannotti further teaches wherein the layout of the first application screen is changed from one of the first layout and the second layout to the other of the first layout and the second layout based on a horizontal length of the first window relative to a vertical length thereof (i.e. As the size and/or aspect ratio of an application interface changes, the amount of space for presenting information thereby changes. In order to make the most of the available space, the application interfaces may be automatically controlled to change the format and/or content of information displayed based on the size of the application interface (e.g., the number of cells the application interface occupies); para. [0060]).

Claim 13: Giannotti and Fang teach the electronic device of claim 11. Giannotti further teaches wherein the touch input comprises a drag input, wherein as a touch of the drag input moves on the display, the size of the first window and the size of the second window are changed together (i.e. when resizing the application interfaces, a user may drag resize control 502 in any direction to change the sizes of each displayed application interface in a coordinated manner. For example, dragging the resize control 502 to the left in the illustrated example may cause the width of the media and phone application interfaces to each be increased by the same amount, while subsequently decreasing the width of the navigation application by the amount that the media and phone application interfaces were increased; para. [0057]).

Claim 16: Giannotti and Fang teach the electronic device of claim 11. Giannotti further teaches wherein the operations further comprise: determining whether to change the layout of the first application screen based on configuration information of the first application (i.e. In order to ensure that material displayed in each application interface remains undistorted, the user interface may be divided into a grid layout, as illustrated in FIG. 4. The grid 400 illustrated in FIG. 4 may represent a portion of a user interface (e.g., user interface 300 of FIG. 3) that is dedicated to the display of application interfaces. Each application interface of the user interface may occupy a particular number of cells 402 of grid 400. The number/quantity, size/aspect ratio, and/or shape of cells of a grid for a user interface may be based on the size, resolution, and/or other parameter of the display device presenting the user interface and/or on the applications being displayed by the display device; para. [0053]).

Claim 17: Giannotti and Fang teach the electronic device of claim 11. Giannotti further teaches wherein the selectable UI items comprise keys (i.e. The expanded version of the phone application interface 602c is adjusted to display additional information, such as a time at which calls were received/made in a recent calls list, text to accompany icons for the user interface panel, and additional selectable options in the user interface panel (e.g., a dial pad and a settings option); para. [0062]).

Claim 18: Giannotti and Fang teach the electronic device of claim 11. Giannotti further teaches wherein a portion of the second application screen is displayed in the second window a layout of the second application screen being changed when the size of the second window decreases (i.e. when resizing the application interfaces, a user may drag resize control 502 in any direction to change the sizes of each displayed application interface in a coordinated manner. For example, dragging the resize control 502 to the left in the illustrated example may cause the width of the media and phone application interfaces to each be increased by the same amount, while subsequently decreasing the width of the navigation application by the amount that the media and phone application interfaces were increased; para. [0057]).
Giannotti does not explicitly teach wherein the second application screen is displayed in the second window without a layout of the second application screen being changed when the size of the second window decreases.
However, Fang further teaches wherein a portion of the second application screen is displayed in the second window without a layout of the second application screen being changed when the size of the second window decreases (i.e. fig. 10, input to alter respective sizes of the first application tab and the second application tab is received via the joint divider. The input received may include any suitable type of input, such as directional input received via a cursor movement, touch input, or arrow keys. Continuing the ongoing example, input 1012 is received via joint divider 1010 to resize application tabs 1004 and 1006. Here assume that input 1012 is touch input received via a touchscreen, which enables a user to resize the application tabs by dragging joint divider 1010 in a horizontal direction; para. [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Giannotti to include the feature of Fang. One would have been motivated to make this modification because it enables grouping, sizing, and/or positioning of heterogeneous application tabs to provide an optimized layout of application content.

Claim 20: Giannotti and Fang teach the electronic device of claim 11. Giannotti further teaches wherein the changing of the layout of the first application screen from the one of the first layout or the second layout to the other of the first layout or the second layout occurs while an orientation of the display stays the same (i.e. The 1×2 cell versions of the media application interface 602b and the phone application interface 602c show significantly less content than the larger versions of FIGS. 6A and 6B. For example, the media application interface shows only a thumbnail graphic representing content being played/queued to play/paused and a single user interface control (e.g., a next track/album/station control). The phone application interface shows only an avatar and name for a last-contacted (or favorite) contact individual and a user interface element to redial that contact individual; para. [0063]).

Claim 21: Giannotti and Fang teach the electronic device of claim 1. Giannotti further teaches wherein a same at least two different user selectable inputs are included in both the first user interface and the second user interface but in different sizes or positions relative to each other (i.e.  FIG. 8 shows a timeline 800 of example appearances/states of a user interface 802 as a user interacts with the user interface to resizing application interfaces displayed within the user interface; para. [0067]).

Claim 22: Giannotti and Fang teach the electronic device of claim 11. Giannotti further teaches wherein a same at least two different UI items are included in both the first UI and the second UI but in different sizes or positions relative to each other (i.e.  FIG. 8 shows a timeline 800 of example appearances/states of a user interface 802 as a user interacts with the user interface to resizing application interfaces displayed within the user interface; para. [0067]).


8.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Giannotti et al. (U.S. Patent Application Pub. No. US 20180321843 A1) in view of Fang et al. (U.S. Patent Application Pub. No. US 20160103793 A1) in view of Satpathy et al. (U.S. Patent Application Pub. No. US 20130021376 A1).

Claim 2: Giannotti and Fang teach the electronic device of claim 1. Giannotti further teaches wherein the instructions stored in the memory executed by the processor cause the electronic device to perform operations comprising: in a state in which the display is oriented in a horizontal orientation (i.e. fig. 6, The expanded version of the phone application interface 602c is adjusted to display additional information, such as a time at which calls were received/made in a recent calls list, text to accompany icons for the user interface panel, and additional selectable options in the user interface panel (e.g., a dial pad and a settings option); para. [0062]), initially splitting the multi window into the first window and the second window (i.e. FIG. 6, the user interface layout 600b is changed from layout 600a of FIG. 6A in that the size of the navigation and media application interfaces are reduced, while the size of the phone application interface is increased (due to the movement of resize control 604); para. [0062]), the first application screen being displayed in the first window using the second layout; and  while the display is oriented in the horizontal orientation and the multi window is split into the first window and the second window (i.e. The 1×2 cell versions of the media application interface 602b and the phone application interface 602c show significantly less content than the larger versions of FIGS. 6A and 6B. For example, the media application interface shows only a thumbnail graphic representing content being played/queued to play/paused and a single user interface control (e.g., a next track/album/station control). The phone application interface shows only an avatar and name for a last-contacted (or favorite) contact individual and a user interface element to redial that contact individual; para. [0063]), changing the layout of the first application screen from the second layout to the first layout based on a horizontal length of the first window relative to a vertical length thereof increasing (i.e. As the size and/or aspect ratio of an application interface changes, the amount of space for presenting information thereby changes. In order to make the most of the available space, the application interfaces may be automatically controlled to change the format and/or content of information displayed based on the size of the application interface (e.g., the number of cells the application interface occupies); para. [0060]).
Giannotti does not explicitly teach a threshold.
However, Satpathy teaches changing the layout of the first application from the second layout to the first layout based on a horizontal length of the first window relative to a vertical length thereof increasing beyond a threshold (i.e. fig. 9, the window manager 230 or the first environment viewer 240 rotates data from a portrait orientation to a landscape orientation responsive to receiving input that resizes a window beyond a specified threshold; para. [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Giannotti and Fang to include the feature of Satpathy. One would have been motivated to make this modification because it provides an efficient way to change the data orientation based on the aspect ratio used to display the data.

Claim 3: Giannotti and Fang teach the electronic device of claim 1. Giannotti further teaches wherein the instructions stored in the memory executed by the processor cause the electronic device to perform operations comprising: in a state in which the display is oriented in a horizontal orientation (i.e. fig. 6, The expanded version of the phone application interface 602c is adjusted to display additional information, such as a time at which calls were received/made in a recent calls list, text to accompany icons for the user interface panel, and additional selectable options in the user interface panel (e.g., a dial pad and a settings option); para. [0062]), initially splitting the multi window into the first window and the second window (i.e. FIG. 6, the user interface layout 600b is changed from layout 600a of FIG. 6A in that the size of the navigation and media application interfaces are reduced, while the size of the phone application interface is increased (due to the movement of resize control 604); para. [0062]) and while the display is oriented in the horizontal orientation and the multi window is split into the first window and the second window (i.e. The 1×2 cell versions of the media application interface 602b and the phone application interface 602c show significantly less content than the larger versions of FIGS. 6A and 6B. For example, the media application interface shows only a thumbnail graphic representing content being played/queued to play/paused and a single user interface control (e.g., a next track/album/station control). The phone application interface shows only an avatar and name for a last-contacted (or favorite) contact individual and a user interface element to redial that contact individual; para. [0063]), changing the layout of the first application screen from the one of the first layout or the second layout to the other of the first layout or the second layout based on a horizontal length of the first window relative to a vertical length thereof increasing (i.e. As the size and/or aspect ratio of an application interface changes, the amount of space for presenting information thereby changes. In order to make the most of the available space, the application interfaces may be automatically controlled to change the format and/or content of information displayed based on the size of the application interface (e.g., the number of cells the application interface occupies); para. [0060]).
Giannotti does not explicitly teach a threshold.
However, Satpathy teaches changing the layout of the first application screen from the one of the first layout or the second layout to the other of the first layout or the second layout based on a horizontal length of the first window relative to a vertical length thereof increasing beyond a threshold (i.e. fig. 9, the window manager 230 or the first environment viewer 240 rotates data from a portrait orientation to a landscape orientation responsive to receiving input that resizes a window beyond a specified threshold; para. [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Giannotti and Fang to include the feature of Satpathy. One would have been motivated to make this modification because it provides an efficient way to change the data orientation based on the aspect ratio used to display the data.

Claim 4: Giannotti and Fang teach the electronic device of claim 1. Giannotti further teaches wherein the changing of the layout of the first application screen from the one of the first layout or the second layout to the other of the first layout or the second layout comprises: changing the layout (i.e. layouts of application interfaces within a user interface 500 are illustrated in FIG. 5. The applications represented include navigation, media, and phone applications, but it is to be understood that any suitable application may be presented via the illustrated application interfaces. In layout A of FIG. 5, the navigation application interface is shown as occupying 6×4 grid cells (e.g., 6 cells wide by 4 cells high—the aspect ratios described herein will be presented in the form of width x height), the media application interface is shown as occupying 1×3 cells, and the phone application interface is shown as occupying 1×1 cell. Layouts B, C, and D of FIG. 5 show other, non-exhaustive, example layouts of application interfaces; para. [0054]) of the first application screen from the second layout to the first layout (i.e. fig. 6, the 1×2 cell versions of the media application interface 602b and the phone application interface 602c show significantly less content than the larger versions of FIGS. 6A and 6B. For example, the media application interface shows only a thumbnail graphic representing content being played/queued to play/paused and a single user interface control (e.g., a next track/album/station control). The phone application interface shows only an avatar and name for a last-contacted (or favorite) contact individual and a user interface element to redial that contact individual; para. [0063]), based on a horizontal length of the first window increasing beyond (i.e. As the size and/or aspect ratio of an application interface changes, the amount of space for presenting information thereby changes. In order to make the most of the available space, the application interfaces may be automatically controlled to change the format and/or content of information displayed based on the size of the application interface (e.g., the number of cells the application interface occupies); para. [0060]).
Giannotti does not explicitly teach a threshold.
However, Satpathy teaches changing the layout of the first application screen from the second layout to the first layout, based on a horizontal length of the first window increasing beyond a threshold (i.e. fig. 9, the window manager 230 or the first environment viewer 240 rotates data from a portrait orientation to a landscape orientation responsive to receiving input that resizes a window beyond a specified threshold; para. [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Giannotti and Fang to include the feature of Satpathy. One would have been motivated to make this modification because it provides an efficient way to change the data orientation based on the aspect ratio used to display the data.

9.	Claims 9, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Giannotti et al. (U.S. Patent Application Pub. No. US 20180321843 A1) in view of Fang et al. (U.S. Patent Application Pub. No. US 20160103793 A1) in view of Khoe et al. (U.S. Patent Application Pub. No. US 20130050263 A1).

Claim 9: Giannotti and Fang teach the electronic device of claim 1. Giannotti further teaches wherein the first application is an application (i.e. layouts of application interfaces within a user interface 500 are illustrated in FIG. 5. The applications represented include navigation, media, and phone applications, but it is to be understood that any suitable application may be presented via the illustrated application interfaces; para. [0054]), and wherein the instructions stored in the memory executed by the processor cause the electronic device to perform operations comprising: displaying, on the first window or the second window (i.e. The 1×2 cell versions of the media application interface 602b and the phone application interface 602c show significantly less content than the larger versions of FIGS. 6A and 6B. For example, the media application interface shows only a thumbnail graphic representing content being played/queued to play/paused and a single user interface control (e.g., a next track/album/station control). The phone application interface shows only an avatar and name for a last-contacted (or favorite) contact individual and a user interface element to redial that contact individual; para. [0063]), the application screen with the portrait layout including a plurality of user selectable inputs (i.e.  FIG. 8 shows a timeline 800 of example appearances/states of a user interface 802 as a user interacts with the user interface to resizing application interfaces displayed within the user interface; para. [0067]), when entering to a multi window mode while the electronic device is oriented horizontally; and changing layout of the application to the landscape layout including a plurality user selectable inputs (i.e.  FIG. 8 shows a timeline 800 of example appearances/states of a user interface 802 as a user interacts with the user interface to resizing application interfaces displayed within the user interface; para. [0067]), when a size of the first window or the second window displaying the application screen increases beyond a threshold while the electronic device is oriented horizontally (i.e. The change in the presentation of content may be made responsive to the application interface size transitioning from one side of a threshold to another side of the threshold (e.g., resizing from a number of cells that is larger than the threshold to a number of cells that is smaller than the threshold or vice versa), and there may be multiple thresholds associated with different degrees of content changes. FIGS. 6A-6D show example layouts of application interfaces and associated differences in displayed content; para. [0060]).
Giannotti does not explicitly teach a calculator application and the first application screen is a calculator application screen, a scientific calculator.
However, Khoe teaches wherein the first application is a calculator application and the first application screen is a calculator application screen, and wherein the instructions stored in the memory executed by the processor cause the electronic device to perform operations comprising: displaying, on the first window or the second window, the calculator application with the portrait layout including a plurality user selectable inputs of a basic calculator; and changing layout of the calculator application to the landscape layout including a plurality of user selectable inputs of a scientific calculator (i.e. FIG. 5J, the calculator application view in popup view 510 is a basic calculator view (also called herein a simple calculator view), which has fewer keys (or user interface objects) than scientific calculator application view 502-3 (FIG. 5D); para. [0175]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Giannotti and Fang to include the feature of Khoe. One would have been motivated to make this modification because it provides an efficient way to switch a display layout based on the orientation of the display.

Claim 14: Giannotti and Fang teach the electronic device of claim 11. Giannotti does not explicitly teach the second layout of the first application screen is associated with a vertical orientation of the - 44 -0203-1935-1 (YPF201508-0017/US-div) electronic device.
However, Khoe teaches wherein the first layout of the first application screen is associated with a horizontal orientation of the electronic device (i.e. FIG. 5T illustrates that, in response to detecting touch gesture 521 on rotation user interface object 522 of portrait popup view 510, portrait popup view 510 rotates so that it is displayed as landscape popup view 524 (or display of portrait popup view 510 is replaced with display of landscape popup view 524); para. [0195]), and the second layout of the first application screen is associated with a vertical orientation of the - 44 -0203-1935-1 (YPF201508-0017/US-div) electronic device (i.e. FIG. 5S, touch gesture 521 (e.g., a tap gesture) is detected on rotation user interface object 522 of portrait popup view 510. For comparison, exemplary user interface 512 for a corresponding calculator application on touch screen 112-2 of second electronic device 100-2 in a portrait orientation is also depicted; para. [0194]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Giannotti and Fang to include the feature of Khoe. One would have been motivated to make this modification because it provides an efficient way to switch a display layout based on the orientation of the display.

Claim 15: Giannotti and Fang teach the electronic device of claim 11. Giannotti does not explicitly teach wherein the first application is configured to change the layout of the first application screen based on an orientation of the display being changed.
However, Khoe teaches wherein the first application is configured to change the layout of the first application screen based on an orientation of the display being changed (i.e. FIG. 5S, 5T illustrate that, in response to detecting touch gesture 521 on rotation user interface object 522 of portrait popup view 510, portrait popup view 510 rotates so that it is displayed as landscape popup view 524 (or display of portrait popup view 510 is replaced with display of landscape popup view 524); para. [0194, 0195]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Giannotti and Fang to include the feature of Khoe. One would have been motivated to make this modification because it provides an efficient way to switch a display layout based on the orientation of the display.

Claim 19: Giannotti and Fang teach the electronic device of claim 1. Giannotti further teaches wherein the first application is an application (i.e. layouts of application interfaces within a user interface 500 are illustrated in FIG. 5. The applications represented include navigation, media, and phone applications, but it is to be understood that any suitable application may be presented via the illustrated application interfaces; para. [0054]), and wherein the instructions stored in the memory executed by the processor cause the electronic device to perform operations comprising: displaying, on the first window or the second window (i.e. The 1×2 cell versions of the media application interface 602b and the phone application interface 602c show significantly less content than the larger versions of FIGS. 6A and 6B. For example, the media application interface shows only a thumbnail graphic representing content being played/queued to play/paused and a single user interface control (e.g., a next track/album/station control). The phone application interface shows only an avatar and name for a last-contacted (or favorite) contact individual and a user interface element to redial that contact individual; para. [0063]), the application screen with the portrait layout including a plurality of UI items (i.e.  FIG. 8 shows a timeline 800 of example appearances/states of a user interface 802 as a user interacts with the user interface to resizing application interfaces displayed within the user interface; para. [0067]), when entering to a multi window mode while the electronic device is oriented horizontally; and changing layout of the application to the landscape layout including a plurality UI items (i.e.  FIG. 8 shows a timeline 800 of example appearances/states of a user interface 802 as a user interacts with the user interface to resizing application interfaces displayed within the user interface; para. [0067]), when a size of the first window or the second window displaying the application screen increases beyond a threshold while the electronic device is oriented horizontally (i.e. The change in the presentation of content may be made responsive to the application interface size transitioning from one side of a threshold to another side of the threshold (e.g., resizing from a number of cells that is larger than the threshold to a number of cells that is smaller than the threshold or vice versa), and there may be multiple thresholds associated with different degrees of content changes. FIGS. 6A-6D show example layouts of application interfaces and associated differences in displayed content; para. [0060]).
Giannotti does not explicitly teach a calculator application and the first application screen is a calculator application screen, a scientific calculator.
However, Khoe teaches wherein the first application is a calculator application, and wherein the instructions stored in the memory executed by the processor cause the electronic device to perform operations comprising: displaying, on the first window or the second window, the calculator application screen with the portrait layout including a plurality user selectable inputs of a basic calculator; and changing layout of the calculator application screen to the landscape layout including a plurality of user selectable inputs of a scientific calculator (i.e. FIG. 5J, the calculator application view in popup view 510 is a basic calculator view (also called herein a simple calculator view), which has fewer keys (or user interface objects) than scientific calculator application view 502-3 (FIG. 5D); para. [0175]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Giannotti and Fang to include the feature of Khoe. One would have been motivated to make this modification because it provides an efficient way to switch a display layout based on the orientation of the display.

10.	Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (U.S. Patent Application Pub. No. US 20140089833 A1) in view of Chaudhri et al. (U.S. Patent Application Pub. No. US 20170245017 A1).
	
	Claim 23: Hwang teaches an electronic device comprising: 
a display (fig. 1, a display; para. [0041]); 
at least one sensor (i.e. touch device with sensor; para. [0048]); 
a processor (i.e. processor; para. [0066]); and 
a memory storing instructions which, when executed by the processor, cause the electronic device to perform operations comprising (i.e. The memory 150 may store a program for process and control of the controller 170, and may temporarily store a function for input/output data (e.g., a telephone number, a message, audio, media contents [e.g., a music file or a video file], or an application); para. [0056]): 
while an orientation of the electronic device is maintained in a vertical orientation, displaying, on the display, a multi window split into a first window and a second window such that a first application being executed is displayed on the first window and a second application being executed is displayed on the second window (i.e. FIG. 2, a screen interface for supporting a multi-window environment in a touch device according to certain embodiment of the present disclosure includes execution regions 210 and 230 split from one screen to display an execution screen of an application. That is, within the screen there are separate execution regions 210 and 230 in which execution screens relating to separate applications can be displayed. Each execution region 210 and 230 may be referred to as a separate window, and collectively the separate windows may be referred to as multi-windows or a multi-window environment; para. [0070]); 
while the multi window split into the first window and the second window is displayed (i.e. the display unit 130 may display a screen corresponding to the multi-window environment, and may display an execution screen with respect to a plurality of applications through a multi-window, which is split regions; para. [0050]), identifying the orientation of the electronic device being changed from the vertical orientation to a horizontal orientation (i.e. the display unit 130 may support screen display in a landscape mode, screen display in a vertical mode (portrait mode), and a screen switch display according to variation between the landscape mode and the vertical mode according to the orientation or a change in the orientation of the touch device; para. [0050]); 
while the multi window split into the first window and the second window is displayed (i.e. the display unit 130 may display a screen corresponding to the multi-window environment, and may display an execution screen with respect to a plurality of applications through a multi-window, which is split regions; para. [0050]), changing a layout of the first application from a first layout to a second layout, based on the changing of the orientation of the electronic device (i.e. When the touch device is switched from the landscape mode to the portrait mode or from the portrait mode to the landscape mode, the tray 300 may be arranged and provided at a location corresponding to a direction arranged in a previous mode. For example, when the touch device switches the landscape mode to the portrait mode in a state in which the tray 300 is arranged at a left frame at a time point of viewing a screen of the user (a left edge of the landscape mode); para. [0091]); 
while the multi window split into the first window and the second window is displayed, changing a size of the first window and the second window, based on a touch input on the display (i.e. the screen interface includes a separator 200 separating at least two execution regions 210 and 230 split according to a split scheme to adjust a window size of the execution regions 210 and 230. The split scheme refers to the relative disposition and size of the two or more execution regions 210 and 230 or windows within the multi-window environment; para. [0070]); and
wherein the first layout is a portrait layout having a first user interface with a first number of user selectable inputs, and the second layout is a landscape layout having a second user interface with a second number of user selectable inputs, the first user interface being different than the second user interface and the first number being different than the second number (i.e. FIG. 2, a screen interface for supporting a multi-window environment in a touch device according to certain embodiment of the present disclosure includes execution regions 210 and 230 split from one screen to display an execution screen of an application. That is, within the screen there are separate execution regions 210 and 230 in which execution screens relating to separate applications can be displayed. Each execution region 210 and 230 may be referred to as a separate window, and collectively the separate windows may be referred to as multi-windows or a multi-window environment; para. [0070]).
Hwang does not explicitly teach while the multi window split into the first window and the second window is displayed and the orientation of the electronic device is maintained in the horizontal orientation, changing a size of the first window and the second window, based on a touch input on the display; and while the multi window split into the first window and the second window is displayed and the orientation of the electronic device is maintained in the horizontal orientation, changing the layout of the first application from the second layout to the first layout, based on the changing of the size of the first window relative to the size of the second window.
However, Chaudhri teaches while the multi window split into the first window and the second window is displayed and the orientation of the electronic device is maintained in the horizontal orientation, changing a size of the first window and the second window, based on a touch input on the display (i.e. FIG. 6B, the resize gesture indicates a request to increase the width of application view 601 and decrease the width of application view 400 as indicated by the direction of the gesture to the right (i.e., a first direction). The resize gesture further includes the user continuously moving both fingers that are in contact with the touch screen 112 to the right. As the user's fingers move, the computing device 100 detects a lateral component of movement of contact 607A and 607B and determines the direction of the movement. As both contact 607A and 607B move across the touch screen 112 to the right, the dividing line 609 moves in accordance with the movement of contact 607A and 607B and the width of application view 601 (messages application) increases while the width of application view 400 (calendars application) decreases as shown in FIG. 6C; para. [0543]); and 
while the multi window split into the first window and the second window is displayed and the orientation of the electronic device is maintained in the horizontal orientation, changing the layout of the first application from the second layout to the first layout, based on the changing of the size of the first window relative to the size of the second window (i.e. figs. 6A-6E, If the application is resizable, the computing device 100 determines if the width of the application is continuously resizable or if the width of the application is only resizable to one or more predetermined widths (as described in more detail below). If the width of the application is continuously resizable, the user can change the width of the application to any desired width. If the width of the application is only resizable to predetermined widths, the user can only change the width of the application to one of the predetermined widths; para. [0538]), 
wherein the first layout is a portrait layout having a first user interface with a first number of user selectable inputs, and the second layout is a landscape layout having a second user interface with a second number of user selectable inputs, the first user interface being different than the second user interface and the first number being different than the second number (i.e. figs. 6A-6E, If the application is resizable, the computing device 100 determines if the width of the application is continuously resizable or if the width of the application is only resizable to one or more predetermined widths (as described in more detail below). If the width of the application is continuously resizable, the user can change the width of the application to any desired width. If the width of the application is only resizable to predetermined widths, the user can only change the width of the application to one of the predetermined widths; para. [0538]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Hwang to include the feature of Chaudhri. One would have been motivated to make this modification because it provides an intuitive and easy-to-use system and method for simultaneously accessing multiple functions or applications on handheld electronic devices.

Claim 24: Hwang and Chaudhri teach the electronic device of claim 23. Hwang does not explicitly teach while the multi window split into the first window and the second window is displayed and the orientation of the electronic device is maintained in the horizontal orientation, changing the size of the first window and the second window, based on a second touch input on the display; and while the multi window split into the first window and the second window is displayed and the orientation of the electronic device is maintained in the horizontal orientation, changing the layout of the first application from the first layout to the second layout, based on the changing of the size of the first window relative to the size of the second window.
However, Chaudhri further teaches wherein the instructions stored in the memory executed by the processor cause the electronic device to perform operations comprising: while the multi window split into the first window and the second window is displayed and the orientation of the electronic device is maintained in the horizontal orientation, changing the size of the first window and the second window, based on a second touch input on the display (i.e. figs. 6A-6E, If the application is resizable, the computing device 100 determines if the width of the application is continuously resizable or if the width of the application is only resizable to one or more predetermined widths (as described in more detail below). If the width of the application is continuously resizable, the user can change the width of the application to any desired width. If the width of the application is only resizable to predetermined widths, the user can only change the width of the application to one of the predetermined widths; para. [0538]); and while the multi window split into the first window and the second window is displayed and the orientation of the electronic device is maintained in the horizontal orientation, changing the layout of the first application from the first layout to the second layout, based on the changing of the size of the first window relative to the size of the second window (i.e. figs. 6A-6E, If the application is resizable, the computing device 100 determines if the width of the application is continuously resizable or if the width of the application is only resizable to one or more predetermined widths (as described in more detail below). If the width of the application is continuously resizable, the user can change the width of the application to any desired width. If the width of the application is only resizable to predetermined widths, the user can only change the width of the application to one of the predetermined widths; para. [0538]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Hwang to include the feature of Chaudhri. One would have been motivated to make this modification because it provides an intuitive and easy-to-use system and method for simultaneously accessing multiple functions or applications on handheld electronic devices.

Claim 25: Hwang and Chaudhri teach the electronic device of claim 23. Hwang does not explicitly teach while the multi window split into the first window and the second window is displayed and the orientation of the electronic device is maintained in the horizontal orientation, changing the layout of the first application from the second layout to the first layout based on a horizontal length of the first window relative to a vertical length thereof decreasing beyond a threshold.
However, Chaudhri further teaches wherein the instructions stored in the memory executed by the processor cause the electronic device to perform operations comprising: while the multi window split into the first window and the second window is displayed and the orientation of the electronic device is maintained in the horizontal orientation, changing the layout of the first application from the second layout to the first layout based on a horizontal length of the first window relative to a vertical length thereof decreasing beyond a threshold (i.e. figs. 6A-6E, If the application is resizable, the computing device 100 determines if the width of the application is continuously resizable or if the width of the application is only resizable to one or more predetermined widths (as described in more detail below). If the width of the application is continuously resizable, the user can change the width of the application to any desired width. If the width of the application is only resizable to predetermined widths, the user can only change the width of the application to one of the predetermined widths; para. [0538]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Hwang to include the feature of Chaudhri. One would have been motivated to make this modification because it provides an intuitive and easy-to-use system and method for simultaneously accessing multiple functions or applications on handheld electronic devices.

11.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (U.S. Patent Application Pub. No. US 20140089833 A1) in view of Chaudhri et al. (U.S. Patent Application Pub. No. US 20170245017 A1) in view of Khoe et al. (U.S. Patent Application Pub. No. US 20130050263 A1).

Claim 26: Hwang and Chaudhri teach the electronic device of claim 23. Hwang further teaches wherein the first application is an application, and wherein the instructions stored in the memory executed by the processor cause the electronic device to perform operations comprising: displaying, on the first window, the application with the portrait layout including a plurality of user selectable inputs, when entering to a multi window mode while the orientation of the electronic device is maintained in the vertical orientation (i.e. FIG. 2, a screen interface for supporting a multi-window environment in a touch device according to certain embodiment of the present disclosure includes execution regions 210 and 230 split from one screen to display an execution screen of an application. That is, within the screen there are separate execution regions 210 and 230 in which execution screens relating to separate applications can be displayed. Each execution region 210 and 230 may be referred to as a separate window, and collectively the separate windows may be referred to as multi-windows or a multi-window environment; para. [0070]); changing layout of the application to the landscape layout including a plurality of user selectable inputs, when the orientation of the electronic device is changed to the horizontal orientation (i.e. When the touch device is switched from the landscape mode to the portrait mode or from the portrait mode to the landscape mode, the tray 300 may be arranged and provided at a location corresponding to a direction arranged in a previous mode. For example, when the touch device switches the landscape mode to the portrait mode in a state in which the tray 300 is arranged at a left frame at a time point of viewing a screen of the user (a left edge of the landscape mode); para. [0091]); and changing layout of the application to the portrait layout (i.e. When the touch device is switched from the landscape mode to the portrait mode or from the portrait mode to the landscape mode, the tray 300 may be arranged and provided at a location corresponding to a direction arranged in a previous mode. For example, when the touch device switches the landscape mode to the portrait mode in a state in which the tray 300 is arranged at a left frame at a time point of viewing a screen of the user (a left edge of the landscape mode); para. [0091]).
Hwang does not explicitly teach wherein the first application is a calculator application, and to perform operations comprising: displaying, on the first window, the calculator application of a basic calculator; changing layout of the calculator application to a scientific calculator, when the orientation of the electronic device is changed to the horizontal orientation; and changing layout of the calculator application to the portrait layout, when a size of the first window displaying the calculator application decreases beyond a threshold while the orientation of the electronic device is maintained in the horizontal orientation.
However, Chaudhri further teaches changing layout of the calculator application to the portrait layout, when a size of the first window displaying the application decreases beyond a threshold while the orientation of the electronic device is maintained in the horizontal orientation (i.e. figs. 6A-6E, If the application is resizable, the computing device 100 determines if the width of the application is continuously resizable or if the width of the application is only resizable to one or more predetermined widths (as described in more detail below). If the width of the application is continuously resizable, the user can change the width of the application to any desired width. If the width of the application is only resizable to predetermined widths, the user can only change the width of the application to one of the predetermined widths; para. [0538]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Hwang to include the feature of Chaudhri. One would have been motivated to make this modification because it provides an intuitive and easy-to-use system and method for simultaneously accessing multiple functions or applications on handheld electronic devices.
However, Khoe teaches wherein the first application is a calculator application (i.e. FIG. 5J, the calculator application view in popup view 510 is a basic calculator view (also called herein a simple calculator view), which has fewer keys (or user interface objects) than scientific calculator application view 502-3 (FIG. 5D); para. [0175]), and wherein to perform operations comprising: displaying, on the first window, the calculator application with the portrait layout including a plurality of user selectable inputs of a basic calculator, while the orientation of the electronic device is maintained in the vertical orientation (i.e. FIG. 5J, the calculator application view in popup view 510 is a basic calculator view (also called herein a simple calculator view), which has fewer keys (or user interface objects) than scientific calculator application view 502-3 (FIG. 5D); para. [0175]); changing layout of the calculator application to the landscape layout including a plurality of user selectable inputs of a scientific calculator, when the orientation of the electronic device is changed to the horizontal orientation (i.e. FIG. 5J, the calculator application view in popup view 510 is a basic calculator view (also called herein a simple calculator view), which has fewer keys (or user interface objects) than scientific calculator application view 502-3 (FIG. 5D); para. [0175]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Hwang and Chaudhri to include the feature of Khoe. One would have been motivated to make this modification because it provides an efficient way to switch a display layout based on the orientation of the display.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Kwon et al. (Pub. No. US 20130302008 A1), FIG. 10(a), two videos are simultaneously played in a screen partitioning form by the method described with reference to FIG. 8. A control indicator 1020 is given to the right video and an audio of the right video is being output via an audio output unit. Simultaneously an audio of the left video is not output but a caption 1010 is being displayed instead.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 8:00 am - 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN H TRAN/Primary Examiner, Art Unit 2173